Citation Nr: 0736764	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 20, 2002?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from June to October 1985, 
and from November 1990 to May 1991.  He also performed 
service with the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection  for 
PTSD and assigned a 50 percent rating, effective from 
December 20, 2002.   The veteran appealed the initial rating.  
Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based 
on changes in the degree of severity of it since the 
effective date of service connection.  

The record further raises the issues of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).              
This issue, however, is not currently developed or certified 
for appellate review. Accordingly, this matter is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.	From December 20, 2002 up until November 13, 2005, PTSD 
involved no worse than occupational and social impairment 
with reduced reliability and productivity. 

2.	Since November 14, 2005, his psychiatric symptoms due to 
PTSD have been manifested by occupational and social 
impairment with deficiencies in most areas, but less than 
total occupational and social impairment.




CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 50 percent 
for PTSD from        December 20, 2002 up until November 13, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).  

2.	The criteria for a 70 percent rating for PTSD from since 
November 14, 2005    are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2003 
correspondence and an October 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Background

The April 2003 RO rating decision on appeal granted service 
connection for PTSD, based on medical evidence of record 
which linked that diagnosed psychiatric disorder with an in-
service stressor related to the veteran's service in combat 
during the Persian Gulf War.  

VA outpatient clinical records include a January 2003 
psychiatric evaluation report indicating the veteran had a 
significant problem with anger and moodiness.  The veteran 
reported this was helped by medication, but he was still 
irritable.  In the past, conflicts with others would escalate 
to physically violent behavior, the last over two years ago.  
He tended to avoid people and isolate himself, and had a 
difficult time with crowds.  He also had symptoms of 
difficulty sleeping, loss of interest in various life 
activities, anxiety, flashbacks, exaggerated startle 
response, and some episodes of panic attacks.  He reported 
occasional brief suicidal ideation, but stated there was no 
active suicidal ideation.  The impression was PTSD, chronic, 
moderate severity; and depression not otherwise specified 
(NOS). 

On a VA psychiatric examination in February 2003, the veteran 
described a history of treatment for PTSD, and stated he had 
a history of getting into fights.  He reported symptoms of 
nightmares and flashbacks.  He was hypervigilant and startled 
easily, and had night sweats.  The veteran stated that his 
relationship with his family was getting better.  A mental 
status examination revealed that he was dressed casually and 
was cooperative.  Mood was neutral, and affect was 
appropriate.  Speech was normal.  There were no perceptual 
problems.  Thought process and thought content was normal.  
There was no suicidal or homicidal ideation.  The veteran was 
oriented to person, place and time.  Memory was 2 out of 3.  
He was unable to do serial sevens.  Insight and judgment was 
fair.  Impulse control was fair.  The examiner commented with 
regard to social and industrial functioning that the veteran 
was able to work, but he was somewhat isolative.  The 
diagnoses were PTSD, and alcohol dependence in remission.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50, which corresponded to the fact that he had 
moderate symptoms, and was somewhat isolative.  The examiner 
opined that the veteran could work.

A statement from the veteran's wife received in March 2003, 
indicates that he often spent time at home alone, 
infrequently interacting with others.  He was not employed at 
that time.  On some instances, he would remain at home 
unkempt and unbathed.  He would have some difficulty 
expressing emotion, with at times rage which had become less 
frequent since he started taking medication.  

The statement received from the veteran's sister that month 
described in part, symptoms of being moody and irritated 
since he had returned from service.  

A statement from the veteran's ex-wife indicated that 
following service the appellant was often sullen, agitated, 
moody, easily depressed and had violent outbursts.  It was 
observed that his condition appeared to have worsened over 
the years.  His medication did appear to have been assisting 
recently in controlling episodes of anger.  

Statements offered by his mother and brother describe 
symptoms of service-connected disability of moodiness, 
irritability, and signs of social withdrawal.

During this timeframe, a November 2004 VA outpatient 
evaluation record states  the veteran was somewhat more angry 
and irritable, but was controlling it and staying away from 
situations where he might act out.  Anxiety had been moderate 
but not severe.  A follow-up evaluation of January 2005, 
noted that depression was mild to medium.  PTSD memories and 
flashbacks were intermittent but not that frequent especially 
as he was attempting to reduce exposure to television news 
and other stimulating triggers.  

In September 2005, the VA psychiatrist indicated that the 
veteran had been noticeably more irritable and angry.  In one 
incident, he nearly became violent while driving when he got 
out of his car to confront another motorist, and banged upon 
the window of that car.  Otherwise he had been able to 
control his anger.  An October 2005 report indicates he was 
clinically stable and reported no major change in symptom 
pattern, including depressive or PTSD symptoms which remained 
moderate.        

A lay statement received in September 2005 from an individual 
who previously served with the veteran explained that the 
appellant during service was one of the more mature non-
commanding offers to whom the Marines looked to for guidance 
and leadership.  The veteran had started having emotional, 
anger and marital problems upon his return from the war.  He 
eventually lost his job and marriage due to these problems, 
and came to live with this former fellow serviceman.  The 
veteran reportedly often reacted to situations that were non-
threatening in a paranoid, angry and hostile manner.  It was 
noted that even under medical care he had a hard time 
maintaining relationships and jobs. 

Another individual who previously served with the veteran in 
a statement described him as anti-social except with the 
closest of friends and family, introverted, paranoid, and 
even given to violent outburst although these seemed less 
frequent since he had started taking medication.

During a September 2005 hearing before a hearing officer at 
the RO, the veteran explained that he was taking anti-
depressant medication to help with symptoms of social 
avoidance and intermittent rage.  He stated that the only 
individuals with whom he socialized were some of the 
individuals with whom he served.                    He 
described a recent situation in which a motorist drove in a 
manner the veteran considered unsafe (the same incident 
described in the above clinical record), and  the veteran 
walked up to the vehicle inciting the driver to exit the car, 
and when   the driver would not, punched the back window of 
the vehicle.  The claimant also testified concerning having 
frequent sleep difficulties, and some lapses of concentration 
and memory.     

In regard to his employment history, he observed that 
following a period of unemployment, he had been working for 
the past two years on a temporary part-time basis.  This 
project had since ended.  This job position had involved a 
flexible work schedule and, according to the veteran, was 
well-suited to him because the job was obtained through his 
wife's employer, and he happened to get along with the person 
he worked with.  He was now in the process of searching for 
another position preferably with regular hours. 

The veteran again underwent VA examination on November 14, 
2005, at which point he reported having experienced 
nightmares, flashbacks, hypervigilance, and easy startle 
reflex, over the period of several years.  These symptoms 
appeared to be moderately severe in nature, and the veteran 
had them on most days.  He did not report any remission.  In 
reference to occupational history, the veteran last worked 
six months ago in a warehouse, and was looking to get a job.  
His relationship with his family was improving, although it 
was affected by his irritability and temper.  He also 
reported decreased memory and ability to concentrate.  He had 
a few friends that he socialized with, but was somewhat 
isolative.  On mental status examination, the veteran's mood 
was neutral, and affect appropriate.  His speech was normal, 
as were his thought content and process.  The diagnosis was 
PTSD, with a GAF of 45.  According to the examiner, the 
veteran had moderately severe symptoms, with some problems at 
work as well as his relationships.  It was opined that 
psychiatric problems did not prevent him from getting 
employment.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

The veteran's service-connected PTSD has been evaluated at 
the 50 percent level since December 20, 2002.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.   

In pertinent part, PTSD is evaluated in accordance with a 
general rating formula for psychiatric illnesses.  38 C.F.R. 
§ 4.130.  Under that formula, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure,       or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.

Upon consideration of the findings of record that pertain to 
the evaluation of the veteran's PTSD from December 20, 2002 
to November 13, 2005, the 50 percent rating that is currently 
assigned represents the most appropriate level of disability 
compensation.

For that period, the most comprehensive source of medical 
evidence for rating purposes consists of the February 2003 VA 
psychiatric examination report,   at which point a mental 
status evaluation was essentially normal.  The veteran's mood 
was neutral, affect appropriate, and speech and thought 
processes appeared normal.  There were ongoing PTSD symptoms 
of sleep disturbances, flashbacks, and hypervigilance.  The 
VA examiner characterized the veteran's symptoms as moderate 
in degree, and observed that he was somewhat isolative.  Of 
particular significance for evaluation purposes, none of the 
symptoms that are correlative to the next higher 70 percent 
rating were objectively indicated.  This included an absence 
of suicidal ideation, obsessive rituals, illogical or 
otherwise abnormal speech, near-continuous mood disturbances, 
spatial disorientation, or inability to maintain effective 
relationships.  In regard also to social relationships, the 
veteran still had several friends, and his relationship with 
his family was improving.

Additional medical evidence on file for the time period in 
question is generally consistent with the foregoing, in that 
manifestations of anxiety and depression while still present, 
ranged between the level of mild and moderate but did not 
exceed this severity.  There was a prior history of anger and 
some violent behavior, however, this behavior was under 
control given that the veteran avoided situations that might 
provoke any adverse situation until near the conclusion of 
this term.  Indeed, several lay statements from friends and 
family members attest that his tendency towards anger had 
substantially abated on taking prescribed medication.  Though 
there is some indication in a January 2003 outpatient 
treatment record of occasional brief passive suicidal 
ideation, there was no active ideation, and at the ensuing VA 
examination the veteran denied any such symptoms.  Also, the 
observation of his spouse in a March 2003 statement that he 
would remain unkempt at times during a period while 
unemployed, notwithstanding, his appearance was by all 
indication normal on a nearly contemporaneous medical 
examination, and was not otherwise commented on in later 
treatment records, as to suggest neglect of personal 
appearance and hygiene as set forth under the rating 
criteria.   

At a subsequent point in 2003, the veteran did obtain 
employment, which the record indicates proceeded well and 
without any mentioned adversity up until the term of the 
employment ended in two years later.  It further warrants 
mention that the        February 2003 VA examiner on 
evaluating social and industrial functioning considered him 
able to work. 

Since November 14, 2005, however, the record substantiates 
the conclusion that the criteria for a higher 70 percent 
disability rating have been met.  This re-examination 
established that the veteran's symptoms related to PTSD 
included sleep disturbances, hypervigilance and flashbacks 
were now moderately severe in degree, and occurred on most 
days.  The veteran was then in the process of continuing to 
search for employment.  His relationship with his family 
though improving, was notably affected by irritability and 
temper.  Overall, the examiner estimated that his PTSD 
involved moderately severe symptoms.  

In determining whether there was any progression in his 
service-connected disability, the VA medical report which 
proceeded the above examination mentioned the incident in 
which an outburst and violent episode, even if unintentional 
at the time, did occur.  The account of this incident 
substantiates the presence of impaired impulse control, a 
relevant component of the criteria for a 70 percent 
evaluation.  More contemporaneous lay statements from other 
individuals, also described the potential for violent 
outburst, again that was amenable to medication.  

Consideration has been provided to the assigned global 
assessment of functioning scores in this instance, of 50 on 
the initial examination, and 45 thereafter.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), a GAF score of  41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)).  Whereas the original score of 50 still fell 
within this range, that alone would not determine the 
severity of service-connected disability, particularly in the 
absence of corresponding symptoms.  See 38 C.F.R. § 4.126(a).  
In any event, the score of 45 is clearly consistent with the 
other evidence on file, providing an indication of a 
worsening in the degree of psychiatric disability.

Accordingly, after resolving reasonable doubt in the 
veteran's favor then as to the severity of his PTSD, the 
assignment of a 70 percent rating is warranted, effective 
from November 14, 2005.

The basis for present consideration of the veteran's 
symptomatology having been reviewed, there is no further 
evidence of total occupational and social impairment from 
such manifestations as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
persistent danger of hurting one's self or others, 
intermittent inability to perform activities of daily living, 
or any other symptoms to otherwise warrant assignment of the 
highest available  100 percent disability rating.

In summary, the claim of entitlement to a rating higher than 
50 percent for PTSD prior to November 14, 2005 is denied.  A 
70 percent rating from that date is granted.  


ORDER

A rating greater than 50 percent for PTSD from December 20, 
2002 to November 13, 2005, is denied.

A 70 percent rating for PTSD is granted, effective from 
November 14, 2005, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


